Title: To George Washington from George Augustine Washington, 26 June 1792
From: Washington, George Augustine
To: Washington, George



Honor’d Uncle
Berkley County [Va.] 26th June 1792

When I left Mount Vernon it was my intention to have returned there about this time, but three days detention on the road in consequence of bad weather, and ill health since my arrival here will procrastinate my return a week longer than I had determen’d when I set out—On my way up I increased my

Cold and Cough very much and a disagreeable hourseness attended it—which so much disorderd and weakned me as to produce disagreeable apprehensions, but my cold for three or four days having considerably deminished and my strength increased, gives me hopes that with prudence it may pass off without any serious consequences—I hope that by remaining here a week longer and paying proper attention to my health that I shall be able to return, and better than when I set out—I have felt much anxiety at being absent from Mount Vernon at so busy a season, and having been informd by Fanny that my Children & several of the family have been very unwell increased my anxiety to return, but the state of my health being such as to render me incapable of business thought it advisable to continue here a little longer in the attempt to regain it—My Father who is in better health than he has been for several years desire with the family to be kindly rememberd to You and my Aunt—My tenderest affe⟨c⟩tions attend You both & the Children and good wishes for Mr & Mrs Lear & the family and believe me to be with the strongest attachment—Your sincerely affectionate Nephew

Go. A. Washington

